Citation Nr: 9929443	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  96-46 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had periods of active duty accumulating more than 
twenty-two years of service from December 1945 to April 1969.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO, in pertinent part, 
denied entitlement to service connection for a chronic 
acquired kidney disorder.  

The Board has construed the veteran's January 1995 statement 
to the RO requesting reconsideration of the September 1994 
rating decision as a formal notice of disagreement with the 
determination.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDING OF FACT

The claim of entitlement to service connection for a chronic 
acquired kidney disorder is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a chronic 
acquired kidney disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury or disease contracted in the 
line of duty or for aggravation of preexisting injury or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

If not shown during service, service connection may be 
granted for calculi of the kidney if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disorder which is 
proximately due to the result of, or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a) (1998); Allen v. 
Brown, 7 Vet. App. 439 (1995).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well grounded 
claim is a "plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

The Court has also held that it must be accompanied by 
evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Brown, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Factual Background

A review of the service medical records discloses they 
contain no evidence or findings of a chronic acquired kidney 
disorder.

Medical records from a military medical facility show the 
veteran was hospitalized from April to June 1991 for 
treatment of an acute urinary tract infection due to 
pseudomonas aeruginosa.  No atrophy of the kidneys was shown.

A March 1993 VA renal ultrasound was interpreted as 
potentially reflecting a dromedary hump, noted as a normal 
variant secondary to the adjacent splenic location.  Another 
potential etiology included a mild fetal lobation of the left 
kidney; however, an underlying mass could not be ruled out.  

A September 1993 VA urology clinic record shows the veteran 
was referred for diagnostic study to rule out a left renal 
dromedary hump/mass.  A computed tomography of the kidneys 
disclosed no abnormality was demonstrated.

VA conducted a special nephrological examination of the 
veteran in April 1997.  The examination concluded in 
diagnoses of atrophy of both kidneys not found at present, 
and probable mild urinary tract infection, asymptomatic.  In 
his medical opinion, the examiner recorded that the veteran 
claimed atrophy of both kidneys had been diagnosed in 1993.  
The examiner noted that his medical opinion was not 
applicable at the present time for the above mentioned kidney 
condition, since there was no atrophy of the kidneys at 
present.  The examiner noted that the April 1997 renal 
ultrasound was normal.  He also noted that renal function 
tests were essential normal as well.  He recorded that the 
veteran had no urinary tract symptoms and he was totally 
asymptomatic.  He stated it was possible the veteran may have 
a very mild urinary tract infection that is asymptomatic at 
present.  In the examiner's opinion, this very mild urinary 
tract infection was not related to the service-connected 
arteriosclerosis obliterans.

Service connection has been granted for a right above the 
knee amputation with loss of use of the left lower extremity 
with postoperative residuals of left knee impairment, rated 
as 100 percent disabling; arteriosclerosis obliterans with 
severe complications including ulna and radial nerve 
radiculopathy involving both upper extremities and definite 
vascular insufficiency, rated as 100 percent disabling; 
paralysis of the left upper extremity (minor) secondary to 
cerebral vascular accident, rated as 80 percent disabling; 
arteriosclerotic cardiovascular disease with generalized 
arteriosclerosis and angina pectoris, rated as 60 percent 
disabling; small intestine obstruction, rated as 20 percent 
disabling; urethral stricture, rated as 10 percent disabling; 
cerebral ischemia, rated as 10 percent disabling; and femoral 
hernia, rated as noncompensable.  Entitlement has been 
established to special monthly compensation.


Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim for service connection for a 
chronic acquired kidney disorder must be denied as not well 
grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, his lay 
assertions cannot constitute cognizable evidence, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders a veteran's claim not well 
grounded.

Turning to the veteran's claim of service connection for a 
chronic acquired kidney disorder, the Board notes that the 
service medical records are negative for evidence of a 
chronic acquired kidney disorder.  Clinical evidence of any 
kidney abnormalities was initially reported approximately 
thirty years following the veteran's separation from his 
period of active service.  Moreover, kidney abnormalities 
initially found have not been confirmed on more recent 
diagnostic studies.  Of particular importance is the fact 
that no chronic acquired kidney disorder was found when the 
veteran was examined by VA in April 1997.

The veteran has argued that he has a chronic acquired kidney 
disorder secondary to his service-connected arteriosclerosis 
obliterans; however, a VA examiner opined that any previous 
urinary tract infection the veteran may have had was not 
secondary to his service-connected arteriosclerosis 
obliterans.  

The veteran has argued that he has developed a chronic 
acquired kidney disorder as secondary to the medications he 
has been taking for his service-connected disabilities.  The 
veteran, as a lay person does not have the competency of a 
medically trained healthcare professional to express an 
opinion as to diagnosis and/or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1991).  There is no 
competent medical evidence of record supporting the veteran's 
argument.  He is clearly alleging a fact which is beyond his 
competence to do so.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  The veteran's case is predicated on his own lay 
opinion.  Accordingly, as a well grounded claim must be 
supported by evidence, not merely allegations, Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the absence of 
cognizable evidence renders the veteran's claim not well 
grounded.

The Board finds that the RO has advised the veteran of the 
evidence necessary to establish a well grounded claim, and 
the veteran has not indicated the existence of any post 
service medical evidence that has not already been requested 
and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

The service representative has requested that the Board 
undertake development of the case such as examination of the 
veteran with a request for a medical opinion as to the 
etiology of the veteran's kidney disorder.  The Board notes 
that the RO already had the veteran examined and obtained a 
competent medical opinion from the VA nephrologist who 
conducted the examination.  The examiner specifically 
discounted any relationship between any prior urinary tract 
infection the veteran had with his service-connected 
arteriosclerosis obliterans, and determined that no kidney 
disorder was present.

The representative further requests that the Board refer the 
case to an independent medical specialist for an opinion as 
to the etiology of any current kidney disorder.  The Board 
notes again that no chronic acquired kidney disorder is shown 
by the evidence of record.  Furthermore, since the Board has 
found the veteran's claim to be not well grounded, the 
request for such an opinion is premature.

As the veteran's claim for service connection for a chronic 
acquired kidney disorder is not well grounded, the doctrine 
of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for a chronic acquired 
kidney disorder, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

